 

 

 

 

 

 

 

| USDC SDNY :
| DOCUMENT
| ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#
SOUTHERN DISTRICT OF NEW YORK DATE FILED: |2-\ 7) -\9
x J
H. CRISTINA CHEN-OSTER, SHANNA
ORLICH, ALLISON GAMBA, and MARY DE_ : 10-cv-6950 (AT) (RWL)
LUIS, :
ORDER
Plaintiffs,
- against -
GOLDMAN, SACHS & CO. and THE
GOLDMAN SACHS GROUP, INC.,
Defendants. :
xX

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This order addresses the privilege claim issues raised in Dkt. 909 and 911 (and
previous filings).

1. Documents withheld by Goldman solely on the basis of confidential
supervisory information shall be redacted and produced as redacted.

2. As Plaintiffs observe a substantial percentage — from a relatively small
sample — of documents initially withheld by Goldman on the basis of privilege has been
determined by Goldman to have been “inadvertently withheld” due to “vendor errors.”
There is good reason to believe that there are additional documents among the thousands
remaining on Goldman’s privilege logs that should have been produced in whole or in
part. Accordingly, Goldman shall engage in efforts to identify all other improperly or
errantly withheld documents from its privilege logs. Regardless of whether those efforts

entail a wholesale review of its privilege log entries or some other method, Goldman shall
complete those efforts by January 13, 2020 and shall provide a certification describing
the efforts undertaken and the results.

Dated: December 17, 2019
New York, New York

SO ORDERED.

 

va
Poy \

/ “ "emaremncrsanressonnrne ere
fo

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Copies transmitted to all counsel of record.
